Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 1 of 17 PageID #: 5463



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------x   Case No. 15-cv-5235(ARR)(CLP)
  ROBERT TOUSSIE and LAURA TOUSSIE

                                         Plaintiffs,                     PLAINTIFFS’ OBJECTION TO
                     -against-                                           MAGISTRATE JUDGE’S REPORT
                                                                         AND RECOMMENDATION
  ALLSTATE INSURANCE CO.,

                                          Defendant.
  -------------------------------------------------------------------x

           Plaintiffs, Robert Toussie and Laura Toussie, respectfully submit their objections to the

  Report and Recommendation of Magistrate Judge Pollak dated February 21, 2019 (“Report”). The

  Report addressed four motions: defendant’s April 17, 2018 motion for leave to amend its’ Answer to

  include certain counterclaims, plaintiff’s June 15, 2018 motion for leave to file a Second Amended

  Complaint, defendants’s August 2, 2018 motion to compel, and defendant’s October 24, 2018

  motion for sanctions. The Magistrate Judge recommended that the defendant’s motions to amend the

  Answer to include certain counterclaims, compel the Plaintiffs to provide their tax and sanction the

  Plaintiffs be granted.

           As discussed more fully below, Plaintiffs respectfully submit that the Record’s erroneous

  legal analysis with regards to those portions of the Report which addressed the motions to amend the

  Answer to include certain counterclaims, compel the production of the Plaintiffs’ tax returns for the

  years 2012, 2013, 2014 and 2015 and for sanctions warrants its rejection as to those matters.

                                              FACTUAL BACKGROUND

           Plaintiffs respectfully refer the Court to the Factual Findings set forth in the Report (at pgs.

  4-14). However, Plaintiffs vehemently deny any claims of wrongdoing contained therein.




                                                                 1
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 2 of 17 PageID #: 5464



                                      STANDARD OF REVIEW



         Objections to a magistrate judge's report and recommendation should be specific

  and address only the portions of the proposed findings to which the party objects. Kirk v. Burge,

  646F. Supp. 2d 534,538 (S.D.N.Y. 2009). A district judge must determine de novo any part of

  the magistrate judge's disposition to which an objection has been properly filed. 28 U.S.C. §

  636(b)(l); Fed. R. Civ. P. 72(b)(3); United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir.

  1997). The court may then "accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l)(c).

                                             ARGUMENTS

                                                POINT 1

                           THE REPORT AND RECOMMENDATION
                         ERRED IN FINDING THAT THE AMENDMENT
                             TO THE ANSWER WAS NOT FUTILE


  A. Legal Standard Concerning Motions to Amend a Pleading.

         Rule 15 of the Federal Rules of Civil Procedure provides that when a party seeks to amend

  its’ pleading beyond the time period allowed for an amendment as a matter of course, that party

  “may amend its pleading only with the opposing party’s written consent or the court’s leave.” Fed.

  R. Civ. P. 15(a)(2). Thus, absent the opposing party’s consent, the Rule requires a party seeking to

  amend its pleadings to obtain permission from the court before doing so.

         As the Report states, “[t]he letter and spirit of Rule 15(a)(2) guide the courts in the exercise

  of their broad discretion in deciding a motion to amend, and thus ‘motions to amend should

  generally be denied in instances of futility, undue delay, bad faith or dilatory motive, or undue


                                                     2
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 3 of 17 PageID #: 5465



  prejudice to the non-moving party.’ Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 126 (2d

  Cir. 2008)(citing Forman v. Davis, 371 U.S. 178, 182 (1962); accord McCarthy v. Dun &

  Bradstreet Corp., 482 F.3d 184, 200-01 (2d Cir. 2007). The party opposing the amendment bears

  the burden of demonstrating good reason to deny the motion. Speedfit, LLC v. Woodway USA, Inc.,

  No. 13 CV 1276, 2015 WL 6143697, at *3 (E.D.N.Y. Oct. 19, 2015).”

  B. The Proposed Amendment to Include Certain Counterclaims is Futile and the
  Recommendation to Grant the Motion is Error.

          As the Report noted, “[a]n amendment is futile if the proposed pleading would fail to state a

  claim upon which relief could be granted and thus could not survive a motion to dismiss under

  Federal Rule of Civil Procedure 12(b)(6). Perfect Pearl Co., Inc. v. Majestic Pearl & Stone, Inc.,

  889 F. Supp.2d 453, 459 (S.D.N.Y. 2012)(citing Dougherty v. North Hempstead Bd. of Zoning

  Appeals, 282 F.3d 83, 88 (2d Cir. 2002)). Thus, an amendment is futile if the proposed pleading

  does not contain sufficient factual matter to ‘state a claim to relief that is plausible on its face.’

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

  570 (2007))...In determining whether the proposed pleading states a plausible claim and therefore

  would not be futile, this Court must accept as true all well-pleaded factual allegations and must

  draw all reasonable inferences in favor of the party seeking leave to amend. See DiFolco v. MSNBC

  Cable, LLC, 622 F.3d 104, 110-11 (2d Cir. 2010); accord 5B Charles A. Wright et al., Federal

  Practice and Procedure § 1357 (3d ed. 2004)”.

          Defendant proposed to amend the Answer to include four counterclaims. All of these

  counterclaims are based upon allegations that the Plaintiffs engaged in misrepresentations with

  regard to the claims for personal property.




                                                       3
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 4 of 17 PageID #: 5466



  1. Undisputed Facts.

          1.      The Policy states that “B. The Concealment or Fraud provision is replaced by the

  following: Concealment or Fraud Allstate has the right to cancel or non-renew your policy if it was

  obtained by fraud, material misrepresentation, or concealment of material facts, or if you

  intentionally conceal any material fact or circumstance before or after a loss. Furthermore, Allstate

  does not cover you or any other person insured under this policy who has concealed or

  misrepresented any material fact or circumstance, before or after a loss.” (Exhibit A at New York

  Amendatory Clause, Page 2).

          2. “On or about October 29, 2012, the Residence was damaged by Superstorm Sandy”.

  (Exhibit B at ¶ 111).

          3. On October 31, 2012 Defendant was notified that the Real Property had been

  significantly damaged. (Exhibit C).

          4. The Defendant acknowledged that it was not aware of the existence of any of the matters

  alleged in Paragraphs 17-41, if true, until after the institution of this action. (Exhibit B).

          5. On April 26, 2013 the Defendant notified the Plaintiffs that the claims which are the

  subject of this litigation were being “closed”. (Exhibit D). At this time the Plaintiffs had not yet

  submitted any claim documents with regard to the scheduled or unscheduled personal property

  claims. (Exhibit D; Exhibit E).

          6. The allegation contained in Paragraph 16 which stated that “I have made you aware in

  past prior correspondences that the insureds have lost everything” was made in a letter dated May 7,

  2013 (Exhibit D) after the Defendant had notified the Plaintiffs that their claims had been “closed”.


          1
          ¶ refers to Paragraphs contained in the Proposed Amended Answer annexed hereto as
  Exhibit A.

                                                       4
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 5 of 17 PageID #: 5467



          7. The Plaintiffs’ made claims under their automobile insurance policy and flood insurance

  policy which are separate and distinct policies to the policy which is the subject of this litigation. (¶

  43).

          8. “In June of 2013, Robert and Laura Toussie retained Anderson Kill LLP (“Anderson”) to

  represent the Toussies with regard to the Toussies’ homeowners insurance claims under the Policy”.

  (¶ 44; Exhibit E).

          9. As of September 13, 2013 the Plaintiffs had submitted no supporting documentation to

  the Defendants regarding their scheduled and unscheduled personal property claims. (Exhibit D;

  Exhibit E).

          10. The allegations contained in Paragraphs 44-78, 84-87, 90-211 occurred after the

  Defendant had “closed” the Plaintiffs’ claim and Plaintiffs had retained counsel for the purpose of

  commencing this litigation. (Exhibit B; Exhibit D).

          11. The payments made to the Plaintiffs pursuant to the Policy were the result of negotiated

  settlements entered into between Plaintiffs and Defendants. Some or all of these settlements were the

  result of mediation between Plaintiffs and Defendants. (¶¶ 51 and 52).

          12. “Plaintiffs did not present the claimed loss of $3,983,221.69 worth of unscheduled

  personal property claim (‘UPP Claim’) until February 6, 2015, when Richard Tutwiler presented

  Exhibit K to Allstate in advance of mediation”. (¶ 88).

  2. Defendant’s Counterclaims Based Upon Actions Allegedly Taken by the Plaintiffs
  After the Defendant had “Closed” Their Personal Property Claims are Futile.

          As early as 1872 the Supreme Court in Republic Fire Insurance Co. v. Weides, 14 Wall.

  375, at pages 382-383, 20 L.Ed. 894, ruled that:

                  “‘It is true the policies stipulated that fraud or false swearing on the part of
          the assured should work a forfeiture of all claim under them. The false swearing

                                                      5
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 6 of 17 PageID #: 5468



          referred to is such as may be in the submission of preliminary proofs of loss, or in the
          examination to which the assured agreed to submit. But it does not inevitably follow
          from the fact that there was a material discrepancy between the statements made by
          the plaintiffs under oath in their proofs of loss, and their statements when testifying at
          the trial that the former were false, so as to justify the court in assuming it, and
          directing verdict for the defendants. It may have been that the testimony last given
          was not true, or the statements made in the proofs of loss may have been honestly
          made, though subsequently discovered to be mistaken. It is only fraudulently false
          swearing in furnishing the preliminary proofs, or in the examinations which the
          insurers have a right to require, that avoids the policies, and it was for the jury to
          determine whether that swearing was false and fraudulent.' (Emphasis supplied.)”

          “The fraud and false swearing clause is one beneficial to the insurer and it reasonably

  extends to protect the insurer during the period of settlement or adjustment of the claim. When

  settlement fails and suit is filed, the parties no longer deal on the non-adversary level required by the

  fraud and false swearing clause. If the insurer denies liability and compels the insured to bring suit,

  the rights of the parties are fixed as of that time for it is assumed that the insurer, in good faith, then

  has sound reasons based upon the terms of the policy for denying the claim of the insured.” (See,

  American Paint Serv. v. Home Ins. Co., 246 F.2d 91, 1957 U.S. App. LEXIS 3546, 64 A.L.R.2d

  (3rd Cir. 1957)

          The overwhelming majority rule is that misrepresentations made during litigation never void

  coverage. American Paint Serv. Inc. v. Home Ins. Co., 246 F.2d 91 (3rd Cir.1957) (American

  Paint); Mercantile Trust Co. v. New York Underwriters Ins. Co., 376 F.2d 502 (7th Cir.1967);

  Royal Ins. Co. v. Story, 34 Ala. App. 363, 40 So. 2d 719, cert. den., 252 Ala. 275, 40 So. 2d 724

  (1949); Ichthys, Inc. v. Guarantee Ins. Co., 249 Cal.App.2d 555, 57 Cal. Rptr. 734 (Ct. of

  App.1967); Rego v. Connecticut Ins. Placement Facility, 219 Conn. 339, 593 A.2d 491 (1991);

  Tarzian v. West Bend Mut. Fire Ins. Co., 74 Ill. App. 2d 314, 221 N.E.2d 293 (1966); Dodson

  Aviation, Inc., v. Rollins, Burdick, Hunter of Kansas, Inc., 15 Kan. App. 2d 314, 807 P.2d 1319

  (1991); Home Ins. Co. v. Cohen, 357 S.W.2d 674 (Ky.Ct. of App.1962); Ocean-Clear Inc. v.

                                                       6
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 7 of 17 PageID #: 5469



  Continental Casualty Co., 94 A.D.2d 717, 462 N.Y.S.2d 251 (1983); Halbreich v. Urbaine Fire Ins.

  Co., 238 A.D. 842, 262 N.Y.S. 742 (1933).

         Authorities cite American Paint as the prevailing rule. Annotation, Applicability of fraud

  and false swearing clause of fire insurance policy to testimony given at trial, 64 A.L.R.2d 962

  (1959); 13A Couch on Insurance 2d § 49A:1855A (Rev. ed. 1982); 5A Appleman on Insurance §

  3587 (Rev. vol. 1970).

         “If the insurer does not establish that the loss falls squarely within a policy exclusion as

  claimed or otherwise does not constitute a covered loss, the insured is excused from further

  compliance with its obligations under the policy (id.). ‘[A]n insurer declines coverage at its own

  risk’ (Park Place Entertainment Corp. v Transcontinental Ins. Co., 225 F Supp 2d 406, 413 [SD

  NY 2002]).”

         This rule of law is, likewise, true in New York. In Ocean-Clear, Inc. v. Continental Casualty

  Co., 94 A.D.2d 717, 462 N.Y.S.2d 251, [2d Dept. 1983) that Court held that:

                 “Ordinarily, an insurer may assert as an affirmative defense the breach of the
         standard willful concealment or misrepresentation clause by its assured (Insurance
         Law, § 168; Saks & Co. v Continental Ins. Co., 23 NY2d 161). Once an insurer
         repudiates liability, however, the assured is excused from any of its obligations under
         the policy (Lentini Bros. Moving & Stor. Co. v New York Prop. Ins. Underwriting
         Assn., 53 NY2d 835; Sherri v National Sur. Co. of N. Y., 243 NY 266; Beckley v
         Otsego County Farmers Coop. Fire Ins. Co., 3 AD2d 190, app dsmd 2 NY2d 990)
         and therefore it is generally accepted that fraud arising after the commencement of an
         action on a policy does not void the policy (see, e.g., Halbreich v Travelers Fire Ins.
         Co., 238 App Div 841; Mercantile Trust Co. v New York Underwriter's Ins. Co.,
         376 F2d 502; American Paint Serv. v Home Ins. Co. of N. Y., 246 F2d 91; Home
         Ins. Co. v Cohen, 357 SW2d 674 [Ky]; Tarzian v West Bend Mut. Fire Ins. Co., 74
         Ill App 2d 314).”

         In Am. Ref-Fuel Co. v. Res. Recycling, Inc., 281 A.D.2d 573, 722 N.Y.S.2d 570 (2d Dept.

  2001) it was held that “[a]n insured's failure to comply with its obligations under an insurance

  policy is generally a defense to an action on the policy (see, Rajchandra Corp. v Title Guar. Co.,

                                                     7
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 8 of 17 PageID #: 5470



  163 AD2d 765, 768-769). However, "an insurer cannot insist upon cooperation or adherence to the

  terms of its policy after it has repudiated liability on the claim … by sending a letter denying

  liability" (Rajchandra Corp. v Title Guar. Co., supra, at 769). Thus, "[o]nce an insurer repudiates

  liability … the [in]sured is excused from any of its obligations under the policy" (Ocean-Clear, Inc.

  v Continental Cas. Co., 94 AD2d 717, 718)

          Here, the Defendant alleges that the Plaintiffs made a misrepresentation for the first time

  more than a year after the proof of loss had been filed and after the Defendant had “closed” the

  Plaintiffs claim and the Plaintiffs had been compelled to hire counsel in order to protect their rights

  under the Policy.

          Since the letter “closing” the claim served as a repudiation of the Defendant’s liability,

  Plaintiffs were excused from further compliance with its obligations under the policy. Consequently,

  the Defendant cannot rely on any alleged misrepresentations made by client after they had done so.

          Inasmuch as the allegations made in the proposed Answer allege misrepresentations by the

  Plaintiffs after the Defendant had “closed” the claim and the Plaintiffs retained counsel, these

  allegations cannot be relied upon by the Defendant to vitiate the policy or form the basis of breach of

  contract claims. Therefore, the Report should have recommended that the motion to amend the

  Answer to include certain counterclaims should not be granted as such amendment is futile.

  3. There is No Authority in the Policy for the Contract to “Vitiate” in the Event Fraud or
  Concealment is Discovered or for the Disgorgement of Payments Made Under Other Losses.

          Under the first and third proposed counterclaims the Defendant seeks to have the Policy

  vitiated and payments made under the Policy disgorged. As more fully set forth hereinbelow, in

  order for the Defendant to have such a claim, it must obtain such authority from the Policy.

  However, nothing within the Policy allows for the entire Policy to be vitiated or for reimbursement


                                                     8
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 9 of 17 PageID #: 5471



  of any claims paid prior to the alleged misrepresentation.

            In Fiore v. State Farm Fire & Casualty Co., 135 A.D.2d 602, 522 N.Y.S.2d 180 (2d Dept.

  1987), that Court held that in order for a policy to become void in the event of fraudulent

  misrepresentation or concealment the Policy must specifically state that potentiality. Where “[t]he

  clause is ambiguous [it] should be construed to favor the insured (see, North Riv. Ins. Co. v Good

  Morning Farms, 105 AD2d 1095, appeal discontinued 65 NY2d 812).

            While the Defendant attempts to read the fraud or concealment provision in the New York

  Amendatory Clause of the Policy as requiring the disgorgement of any payments made under the

  policy, this theory, likewise, is nowhere found in the Policy itself nor is it available under New York

  law. Nor is the Defendant’s authority to conflate the two “losses” suffered by the Plaintiffs, as it is

  attempting to do here, found therein.

            Here, the Plaintiffs experienced a loss involving damage to their dwelling during Superstorm

  Sandy. This is a distinct “occurrence” which resulted in “Property Damage” as those terms are

  defined by the Policy. The Plaintiffs then experienced a second loss cause by “theft”. While these

  two distinct losses occurred at the same place and relatively close in time, they are not the same

  “loss”.

            Even if it were true that the Plaintiffs engaged in some sort of fraud or concealment as that

  term is defined in the Policy, there is no authority whatsoever for the Defendant to recover payment

  made to the Plaintiffs under a separate and distinct claim for loss for damage to the real property.

  Here, the policy states that it, in the event of fraud or concealment, Defendant will not “cover you”.

  The policy is silent as to how claims previously paid under the policy will be treated. Instead, the

  policy only provides that the Defendant is entitled to recover payments made through subrogation of

  an insured’s rights of payment from a third party. (Exhibit A at Page 20, Paragraph 10).

                                                       9
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 10 of 17 PageID #: 5472



          Since the Policy is ambiguous as to the Defendant’s rights in the event of an alleged fraud or

  concealment, it must be “construed to favor the insured.” Accordingly, the Defendant’s first and

  third proposed counterclaims are deficient as a matter of law and the Report erred in recommending

  that the motion to amend to include this proposed counterclaim.

          Moreover, attorneys fees paid by Defendant in connection with this suit are not recoverable

  in this action. Under New York law, "attorneys' fees and disbursements are incidents of litigation

  and the prevailing party may not collect them from the loser unless an award is authorized by

  agreement between the parties or by statute or court rule.’ Matter of A.G. Ship Maintenance Corp. v

  Lezak, 69 NY2d 1, 5, 503 N.E.2d 681, 511 N.Y.S.2d 216 (1986).We conclude, however, that to

  award fees to plaintiffs would be to contradict New York's well-established adoption of the

  American Rule that ‘the prevailing litigant ordinarily cannot collect...attorneys' fees from its

  unsuccessful opponents’ (Hunt v Sharp, 85 NY2d 883, 885, 649 NE2d 1201, 626 NYS2d 57

  [1995]). Contrary to Supreme Court, the standard is not which party was ‘more responsible’ for the

  litigation. Attorneys' fees are treated as ‘incidents of litigation’ (Matter of A.G. Ship Maintenance

  Corp. v Lezak, 69 NY2d 1, 5, 503 NE2d 681, 511 NYS2d 216 [1986]), rather than damages. ‘In

  contrast with other legal systems, such as that in Great Britain, it has now long been the universal

  rule in this country not to allow a litigant to recover damages for the amounts expended in the

  successful prosecution or defense of its rights’ (Mighty Midgets v Centennial Ins. Co., 47 NY2d 12,

  21-22, 389 NE2d 1080, 416 NYS2d 559 [1979]). The exception is when ‘an award is authorized

  by agreement between the parties or by statute or court rule’ (Mount Vernon City School Dist. v

  Nova Cas. Co., 19 NY3d 28, 39, 968 NE2d 439, 945 NYS2d 202 [2012], quoting A.G. Ship

  Maintenance Corp., 69 NY2d at 5).”

          Here, the Policy is silent as to attorneys fees to either party in the event of litigation. (Exhibit

                                                      10
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 11 of 17 PageID #: 5473



  A at New York Amendatory Clause, Page 3). Accordingly, the Defendant cannot recover their

  attorneys fees and costs and the Report should not have recommended the amendment to the Answer

  to the extent the Defendant attempts to recover same.

  4. New York has Adopted the “Innocent Insured” Rule and the Proposed Counterclaims
  are Futile to the Extent They Seek to Avoid Liability Against an Innocent Insured.

          The defendant’s claim that alleged misrepresentations by one insured would void the policy

  as to the other is, likewise, unavailing. In Azzato v Allstate Ins. Co., 99 A.D.3d 643, 951 N.Y.S.2d

  726, (2d Dept. 2012) that Court held that “the concealment and fraud provision of the policy only

  barred recovery from a named insured ‘who has concealed or misrepresented any material fact or

  circumstances.’ Accordingly, this clause only serves to vitiate the coverage of a named insured who

  has actually engaged in misrepresentation (see Krupp v Aetna Life & Cas. Co., 103 AD2d 252, 261,

  479 NYS2d 992 [1984]; cf. Lane v Security Mut. Ins. Co., 96 NY2d 1, 5, 747 NE2d 1270, 724

  NYS2d 670 [2001]).

          In Lane v. Sec. Mut. Ins. Co., 96 N.Y.2d 1, 747 N.E.2d 1270, 724 N.Y.S.2d 670, (2001),

  the New York Court of Appeals held that a policy cannot “impermissibly restrict[] the coverage

  mandated by statute and afforded the innocent insured (Insurance Law § 3404; Reed v Federal Ins.

  Co., 71 NY2d 581). The New York standard fire insurance policy is codified in Insurance Law §

  3404 (e). Any policy that insures against the peril of fire must incorporate ‘terms and provisions no

  less favorable to the insured than those contained in the [standard policy]’ ( Insurance Law § 3404

  [f] [1] [A]).”

          To the extent the Policy may seek to deny claims as against an innocent insured, it is void as

  against public policy and the proposed amended Answer should be disallowed to the extent it seeks

  to enforce this provision. Therefore, the Report should have recommended that the motion to amend


                                                    11
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 12 of 17 PageID #: 5474



  the Answer to include certain counterclaims should not be granted as such amendment is futile.




                                                 POINT 2

                            THE REPORT AND RECOMMENDATION

                         ERRED IN FINDING THAT THE PLAINTIFFS
                        SHOULD BE COMPELLED TO PROVIDE THEIR
                        TAX RETURNS SINCE SAME ARE IRRELEVANT
                                  TO THE CASE AT BAR

          Courts are generally reluctant to order the production of personal financial documents and

  have imposed a heightened standard for the discovery of tax returns. See Chen v. Republic Rest.

  Corp., No. , 07 CV 3307, 2008 U.S. Dist. LEXIS 24000, 2008 WL 793686 at *2 (S.D.N.Y. Mar.

  26, 2008) (citing Smith v. Bader, 83 F.R.D. 437, 438 (S.D.N.Y. 1979) (holding that "[a]lthough

  tax returns are not privileged documents, Court[s] are reluctant to order their discovery in part

  because of the 'private nature of the sensitive information contained therein, and in part from [sic]

  the public interest in encouraging the filing by taxpayers of complete and accurate returns'").

          A party seeking to compel production of tax returns in civil cases must meet a two-part

  showing that: "(1) the returns must be relevant to the subject matter of the action and (2) there must

  be a compelling need for the returns because the information is not 'otherwise readily obtainable.'"

  Carmody v. Village of Rockville Centre, No. 05 CV 4907, 2007 U.S. Dist. LEXIS 50933, 2007

  WL 2042807 at *2 (E.D.N.Y. July 13, 2007) (citing United States v. Bonanno Family of La Cosa

  Nostra, 119 F.R.D. 625, 627 (E .D.N.Y. 1988)).

          Here, the Defendant allegedly seeks four years of tax returns from the Plaintiffs based upon

  its’ argument that, since Mr. Toussie allegedly made a claim that the “IRS could verify that [he] lost


                                                    12
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 13 of 17 PageID #: 5475



  over $50 million dollars’ in connection with Superstorm Sandy”, he somehow put his tax returns at

  issue. Obviously, inasmuch as the claim of loss by the Plaintiffs in this action are significantly less

  than $50 million dollars, there is no reason to review the Plaintiffs tax returns to confirm this claim.

          Instead, the Defendant seeks to obtain the Plaintiffs’ tax returns not to discover anything

  relevant to the facts at issue herein but, rather, to attempt to establish that Mr. Toussie may have

  been inaccurate. The Defendant’s claim that these tax returns may contain “the identity of property

  that was lost by the Toussies, the value of such property, and the insurance coverage for such

  property” is belied by the United States tax code itself. Generally, you may deduct casualty and

  theft losses relating to your home, household items, and vehicles on your federal income tax return

  due to a federally declared disaster area by the President. The Internal Revenue Service advises that

  “[y]ou may not deduct casualty and theft losses covered by insurance, unless you file a timely claim

  for reimbursement and you reduce the loss by the amount of any reimbursement or expected

  reimbursement.”

          Moreover, in making such a deduction you must reduce your cost basis, not the current

  value of the property, by the amount you expect to receive from insurance, “subtract $100 from each

  casualty or theft event that occurred during the year after you've subtracted any salvage value and

  any insurance or other reimbursement. Then add up all those amounts and subtract 10% of your

  adjusted gross income from that total to calculate your allowable casualty and theft losses for the

  year.” (Exhibit E).

          The value of any loss under this formula would bear little resemblance to the value of the

  items under the Policy and, in the event the calculated tax loss is less than the value of the expected

  insurance proceeds, these losses could not even be included on the Plaintiffs’ tax returns.

          Moreover, the Defendant has already deposed both Plaintiffs regarding these very issues.

                                                     13
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 14 of 17 PageID #: 5476



  Since this information was readily obtainable from both Plaintiffs, the Defendant cannot compel the

  production of their tax returns. Accordingly, the Report erred in recommending that the motion to

  compel be granted.

          Even if this Court were to determine that the Plaintiffs tax returns were at issue, the Report

  recommended that the Plaintiffs provide tax returns for 2012, 2013, 2014 and 2015. Inasmuch as a

  loss such as this can only be claimed in the year in which the loss occurred (ExhibitE), at most the

  Plaintiffs should be directed to turn over only their 2012 tax returns.

                                                 POINT 3

                           THE REPORT AND RECOMMENDATION
                          ERRED IN SANCTIONING THE PLAINTIFFS

          This Court must review recommendation to sanction the Plaintiffs under the "clearly

  erroneous or contrary to law" standard of review. Id.; see Fonseca v. Columbia Gas Systems, 37 F.

  Supp. 2d 214, 218 (W.D.N.Y. Sept. 17, 1998). This standard affords magistrate judges broad

  discretion in resolving non-dispositive disputes, thus reversal is appropriate only if the discretion is

  abused. See Thomas E. Hoar Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990).

          Here, the Magistrate Judge erred in recommending that the Plaintiffs be sanctioned for

  failure of a non-party to appear at a deposition. The Magistrate Judge also erred in recommending

  that the Plaintiffs pay unreasonable monetary sanctions.

  A. Plaintiffs Cannot be Compelled to Pay Sanctions for the Failure of a Non-Party
  to Appear for a Deposition.

          In Flaks v. Koegel, 504 F.2d 702 (2d Cir. 1974), the Second Circuit determined that a party

  can be ordered to pay monetary sanctions under Rule 37 for the failure of a non-party to appear at a

  deposition where there is a virtual identity of interest between the party to be sanctioned and the non-

  party who failed to appear. Id. at 710 n.6 (citations omitted).

                                                     14
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 15 of 17 PageID #: 5477



  In PrecisionFlow Techs. v. CVD Equip. Corp., 198 F.R.D. 33 (N.D.N.Y. 2000), that Court held

  that a party could only be sanctioned for a non-party’s non-appearance at a deposition where the

  party had “assumed responsibilty” of the appearance of the non-party witnesses. (See also, In re

  Keystone Foods, Inc., 134 B.R. 828 (Bankr. W.D. Pa. 1991); 24 Hour Fitness U.S.A., Inc. v. 24/7

  Tribeca Fitness, L.L.C. (S.D.N.Y. 2006 U.S. Dist. LEXIS 46063, 2006 WL 1881763"[S]anctions

  may be imposed upon a party or its counsel under Rule 37(d) for the nonappearance of a witness

  who is not an officer, director or managing agent or had been designate as a representative of a party

  for any other purpose if the party assumed responsibility for the appearance of the witness at the

  deposition."

         Here, there was no finding that the Plaintiffs had control over the non-party witness nor had

  they assumed any responsibility for her appearance at a deposition. Accordingly, the Report erred in

  recommending that the Plaintiffs be sanctioned by reimbursing the Defendant for the cost of their

  counsel’s appearance at the cancelled deposition.

  B. The Monetary Sanctions are Unreasonable.

         In Bey v. City of New York, 2007 U.S. Dist. LEXIS 44202 (S.D.N.Y. 2007) it was held

  that “[t]he amount of attorney's fees to be charged to defendants for their violation of Rule 37(d)

  shall be determined by the lodestar analysis, whereby the number of billable hours are multiplied by

  counsel's reasonable billing rate. See LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 763-64 (quoting

  Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983)).

         Among the factors the Court should consider in determining whether this rate is reasonable

  are "prevailing [rates] in the community for similar services by lawyers of reasonably comparable

  skill, experience, and reputation." Gierlinger v. Gleason, 160 F.3d 858, 882 (2d Cir. 1998) (quoting

  Blum v. Stenson, 465 U.S. 886, 896 n. 11, 104 S. Ct. 1541, 79 L. Ed. 2d 891 (1984)).

                                                      15
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 16 of 17 PageID #: 5478



          In Bey, that Court found that “the time spent preparing for a deposition should reflect the

  amount of relevant information possessed by the deponent. The Court finds that a reasonable

  number of billable hours is five (5) hours per deponent...”



          Here, however, the Report recommended that the Defendant be paid 10.5 hours of

  preparation time for the deposition of the non-party who failed to appear at the original scheduled

  deposition.

          With regard to the Second Motion to Compel, the Defendants sought fees for partner Robert

  King for 6 hours billed at $450.00; senior association Brendan Zahner for 12.8 hours billed at

  $300.00, first year associate Stacey Petrek for 29.1 hours billed at $200 per hour, and paralegal

  Patrice Ho Sang for 1.9 hours billed at $100 per hour. The Report recognized that the motion for

  which the Defendant’s counsel sought in excess of 49 hours of reimbursement was a “four-page

  Motion and three-page Reply”. While the Report recommended a 50% reduction in hours spent by

  first year associate Stacey Petrek and a 15% reduction in the hours of the others, it still awarded

  $8,645.00 for what amounts to 7 pages of work product. This award is clearly unreasonable given

  that the motion was for relatively common issues and could not possibly have required 25 hours

  worth of work, let alone the 49 hours the Defendant’s counsel sought reimbursement for.

          In Kerr v. Am. Airlines, Inc., 2018 U.S. Dist. LEXIS 61590, 2018 WL 1747039 (S.D.N.Y.

  2018) that Court held that “[i]t would be excessive to grant fees for two attorneys” for relatively

  straightforward work performed. Clarke v. Hudson Valley Fed. Credit Union, No. 14-CV-5291,

  2016 U.S. Dist. LEXIS 29475, 2016 WL 884667, at *9 (S.D.N.Y. Mar. 8, 2016).”

          Accordingly, the Report erred in recommending that the Plaintiffs reimburse the Defendant

  for any costs associated with the non-party witness’s non-appearance at the first scheduled

                                                    16
Case 1:15-cv-05235-ARR-PK Document 254 Filed 03/08/19 Page 17 of 17 PageID #: 5479



  deposition and $8,645.00 for the 7 pages of work involved in the Second Motion to Compel.

                                            CONCLUSION

         For the reasons set forth above, Plaintiffs respectfully request that the Court reject the Report

  to the extent that it recommended granting the Defendant’s motion to amend the Answer to include

  certain counterclaims, directed the Plaintiffs to disclose their tax returns and awarded monetary

  sanctions, and award them such other and further relief as the Court deems just and proper.

  Dated: March 6, 2019
         Nesconset, New York
                                                 Yours, etc.

                                                 /s/Fredrick P. Stern
                                                 SCHEYER & STERN, LLC
                                                 Fredrick P. Stern, Esq.
                                                 110 Lake Avenue So., Suite 46
                                                 Nesconset, New York 11767
                                                 (631) 265-8500
                                                 scheyerstern@gmail.com




                                                    17
